ORDER

PER CURIAM.
Appellant, Virgil Johnson, Jr., appeals from the St. Louis City Circuit Court’s decision granting summary judgment to respondents, Harold Cushshon Realty, Inc. and Ira Young, on appellant’s motion to set aside respondents’ purchase of appellant’s property at a foreclosure sale. We affirm. Appellant suffered no damages from the court’s dismissal of his petition to set aside the foreclosure sale, as that sale had already been declared void by the court in an earlier proceeding. Appellant’s motion was therefore moot and failed to state a cause of action. Respondents were entitled to judgment as a matter of law.
As we find no error of law, and that an extended opinion would have no precedential value, we affirm the circuit court’s grant of summary judgment pursuant to Rule 84.16(b).